department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely michael seto manager exempt_organizations technical enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter fj irs department of the treasury internal_revenue_service constitution ave nw washington dc date august employer id number contact person id number contact telephone number contact fax number legend website company dear we considered your application_for recognition of exemption from federal_income_tax under sec_50l a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue whether you qualify for exemption as an organization described in sec_501 c facts your articles state that you will provide funding to domestic and international nonprofit_organizations whose missions are to provide humanitarian wildlife or educational aid around the globe your narrative statement on your form_1023 provides that you will not perform any fundraising rather you will raise funds by selling travel through the use of the internet on website you describe three different activities that you will perform sale of travel marketing of website and distribution of funds to selected non-profits you state that you will contract an affiliate internet travel partner to provide the booking engine for your website website the website indicates that you have partnered with company a for-profit company that operates a travel letter4036 rev catalog number 47630w website a user of your website can search for and purchase travel related_services your website will be available anytime of any day you also anticipate marketing your website through social media and other sources in order to increase traffic to your website while there is no membership fee for your services individuals will have to pay on a per service basis incurring a fee based upon the item purchased through you the fee charged to the user will be determined by company part of the fee charged will be retained by company as its fee for services the remainder of the fee will be retained by you you will then distribute your earnings to preselected non-profits you will distribute funds to organizations that are recognized as being described in sec_501 c you will select organizations that meet your philanthropic goals users of your website will then be able to select to which of the selected organizations he she would like to send funds if the user does not select from your list of organizations you will determine the distribution amount on your own you do not have any grant approval process or application you merely state that you will distribute funds to organizations that provide humanitarian wildlife or educational aid around the globe your website currently lists twenty-four different organizations from which a user might select for this distribution of the portion of the fees generated by that user's transaction you have three directors two of your directors are married to each other none of your directors are compensated law sec_501 provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_502 provides the general_rule that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_502 excludes from the definition of trade_or_business for the purposes of sec_502 the production_of_income through rents which would be excluded under sec_512 b if sec_512 were to apply to that organization sec_512 b excludes all dividends interest payments with respect to securities and annuities from unrelated_business_income sec_512 b provides that all rents with certain exceptions not relevant here shall be excluded from unrelated taxable_income sec_513 defines the term unrelated_trade_or_business to include any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or letter4036 rev catalog number 47630w performance by such organization of its charitable purpose or function constituting the basis for its exemption under sec_501 the term trade_or_business as used in sec_512 and sec_513 has the same meaning given the term in other sections of the internal_revenue_code sec_1_501_c_3_-1 provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1 c -1 c states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_50l c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines charitable as it is used in its generally accepted legal sense the term includes the relief of the poor and distressed advancement of religion lessening the burdens of government and the promotion of social welfare by eliminating prejudice and discrimination or by defending human and civil rights secured_by law sec_1_501_c_3_-1 states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 an organization operated primarily for an unrelated_trade_or_business is not exempt under c revrul_64_182 1964_1_cb_186 provides that corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes the ruling holds that the corporation is deemed to meet the primary purpose test of sec_1 c -l e l ofthe regulations and to be entitled to exemption under sec_501 ofthe code where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources revrul_67_149 1967_1_cb_133 holds that an organization formed for the purpose of providing financial assistance to several different types of organizations which are exempt under sec_501 of the code is itself exempt under that section it carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the organization does not accumulate its investment_income letter4036 rev catalog number 47630w revrul_76_442 1976_2_cb_148 discusses an organization that provides free legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity the revenue_ruling states that aiding individuals in their tax and estate_planning is not a charitable activity in the generally accepted legal sense the organization is providing commercially available services to individuals who can afford them the revenue_ruling concludes that although funds may ultimately be made available to charity as a result of the organization's planning assistance to individuals the benefits to the public are tenuous in view of the predominantly private purpose served by arranging individuals' tax and estate plans the fact that gifts to charity are contemplated in the plans do not convert the organization's assistance into a charitable activity or one that promotes social welfare within the meaning of the regulations in 326_us_279 the court determines that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 950_f2d_365 7th cir affg 70_tc_352 the court determined that a nonprofit organization established by the seventh day adventist church to operate restaurants and health food stores to carry out its health ministry was not exempt under sec_501 c as a religious_organization the court_of_appeals affirmed the tax court's finding that living faith's religious purposes although sincere did not sufficiently mitigate the 'clear commercial purpose' of its operations the court noted that the organization wa s in competition with other restaurants advertised charged market rates and generally operated in a manner similar to commercial businesses in easter house v u s cl_ct affd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption the claims_court concluded that the organization's business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p lain tiffs competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under i r c sec_501 in 283_fsupp2d_58 d d c the court states that among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations with respect to the organization in question the court found that while certain factors-including plaintiffs fee structure and subsidization practice-are indicative of non-commercial characteristics others such as the nature of its clients and competition its advertising expenditures and the substantial revenues derived from weddings and special events on the premises strongly letter4036 rev catalog number 47630w suggest that the agency was correct in revoking the foundation's tax exempt status in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit in addition the court found that the organization had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost in zagfly inc v commissioner t c memo an applicant proposed to sell flowers over the internet allowing purchasers to direct a portion of their payment to recognized exempt_organizations and to the applicant for its operating costs the applicant argued that it was not a business as it planned to direct the profit to contributions and that giving the opportunity to contribute to its customers was a charitable purpose the court held that selling flowers at market prices over the internet was a business and not substantially related to an exempt activity application of law to be an exempt_organization described in sec_501 an organization must be both organized and operated exclusively for religious charitable scientific educational or other specified exempt_purpose sec_1 c -l a l in order to be operated exclusively for one or more exempt purposes an organization must engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 sec_1 c -l c l such an organization will not be so regarded if more than an insubstantial portion of its activities is not in furtherance of an exempt_purpose id an organization may be described under sec_501 even though it operates a trade_or_business as a substantial part of its activities however as long as such trade_or_business is in furtherance of the organization's exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_1 c -l e l sec_513 defines the term unrelated_trade_or_business to include any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable purpose or function constituting the basis for its exemption under sec_501 the term trade_or_business has the same meaning within sec_512 and sec_513 as that term has been given in other sections ofthe code you are not engaged primarily in activities that accomplish one or more exempt purposes as more than an insubstantial portion of your activities is not in furtherance of an exempt activity you primarily run a travel website where individuals can search for and purchase travel related_services this activity is not substantially related to any exempt_purpose other than the production_of_income since your online booking engine does not further your letter rev catalog number 4763cnv exempt_purpose other than through the production_of_income it is an unrelated_trade_or_business as defined in sec_513 therefore it cannot be a substantial part of your activities under sec_1 c -1 e your online booking activities are conducted twenty-four hours a day and days a year therefore your unrelated_trade_or_business is a substantial part of your activities furthermore courts have determined that organizations that operate with a substantial commercial purpose are not exempt_organizations as described in sec_501 two recent cases have substantially defined the factors to consider when determining whether an organization is operated for a substantial commercial purpose the earlier case 950_f2d_365 considered whether the organization sold goods or services to the public whether the organization was in direct competition with commercial organizations whether the prices were set in a commercial manner whether the organization used promotional materials similar to those of a commercial enterprise whether the organization utilized volunteers and whether the organization received charitable_contributions more recently airlie foundation f_supp 2d pincite reiterated these factors adding that the reasonableness of financial reserves was also to be considered also the court noted that the organization need not fall on the commercial side of all of the factors in order to be operated for a non-exempt purpose id pincite see also 70_tc_352 using the factors listed in these cases your activities serve primarily to further a commercial purpose you sell the service of flight car rental and hotel searches and bookings to individuals for a fee based on the overall price of the item purchased this fee is set by a for profit company thus your prices are similar to the commercial rates offered by for profit organizations with which you compete you also stated that you will market your website in order to drive increased traffic there finally while you do use the volunteer labor of your founders and directors you do not receive any charitable_contributions thus you fall on the commercial side of each of the factors provided additionally your activities are similar to the organizations described in zagfly t c memo and revrul_76_442 supra both of these organizations performed unrelated commercial activities that ultimately directed funds toward charitable organizations it was determined that the destination of these funds was not sufficient to make the otherwise commercial activity a charitable purpose the factors used by the courts indicate that you are formed primarily for a commercial purpose which is confirmed by your similarity to two prior organizations the exemption of which has been denied you are not like the organizations described in revrul_64_182 supra and revrul_67_149 supra while both of these organizations were determined to be exempt as organizations that exclusively provided distributions to recognized charitable organizations neither of the organizations performed other activities that were considered an unrelated_trade_or_business the organization in revrul_64_182 supra earned_income through contributions and the rental of property which is excluded from unrelated_business_income under sec_512 see also sec_502 excluding renting as described in sec_512 as a trade_or_business for sec_502 purposes the organization in revrul_67_149 supra earned_income from contributions and investments which are excluded from unrelated_business_income under sec_512 unlike these organizations your income is derived from the active letter4036 rev catalog number 47630w conduct of an unrelated_trade_or_business as discussed above the destination of your income does not convert your activity into a charitable one sec_502 sec_502 provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the grounds that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 here you are conducting a trade_or_business since you are providing a service for a commercially set fee also you are in competition with other for-profit organizations that perform the same service for a fee the only charitable activity you perform is the provision of funds to organizations recognized as exempt from taxation sec_502 precludes your exemption based on the destination of your funds earned through the provision of your service conclusion you are not operated exclusively for an exempt_purpose you provide a service for a fee in competition with commercial organizations and otherwise act as a commercial organization you are also a feeder_organization as described in sec_502 you are not exempt under sec_501 ifyou don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send us a statement within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter4036 rev catalog number 47630w for an authorized representative under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us ifhe or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we' review your protest statement and decide if you provided a basis for us to reconsider our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined in revenue_procedure rev_proc and revproc_2014_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more information about the process and the role ofthe appeals_office in section of revproc_2014_9 and publication overview of the appeals process if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 ofthe code where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service te_ge se t eo ra t nca- constitution ave n w washington dc internal_revenue_service te_ge se t eo ra t nca- constitution ave n w washington dc letter4036 rev catalog number 47630w you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely michael seto manager exempt_organizations technical enclosure publication letter4036 rev catalog number 47630w
